UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6419


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEWAYNE REGINALD JEFFRIES,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:07-cr-00056-MR-1)


Submitted:   June 1, 2010                     Decided:   June 9, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dewayne Reginald Jeffries, Appellant Pro Se. Jill Westmoreland
Rose, OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dewayne Reginald Jeffries appeals the district court’s

order    denying   his    mandamus    petition     and   motion   for   judicial

notice.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          See United States v. Jeffries, No. 1:07-cr-

00056-MR-1    (W.D.N.C.     Mar.     4,   2010).    We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                          2